Citation Nr: 1803057	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-14 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for residuals of a burn to the hands.

2.  Entitlement to service connection for residuals of a burn to the head. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran had honorable active service in the United States Army from June 1954 to May 1957.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in November 2012. 

In his March 2014 substantive appeal, the Veteran requested a hearing before the Board at a local VA facility.  In a September 2017 statement, the Veteran indicated that he no longer wanted a hearing before the Board, and requested a decision be made based on the evidence of record.  Therefore, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

Although the statement of the case addressed the Veteran's disagreement with the denial of entitlement to service connection for bone cancer, the Veteran specifically limited his VA Form 9, substantive appeal, to the issues addressed herein.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Veteran's claims are decided.   

In a December 2011 statement, the Veteran reported that he was unable to obtain his service treatment records for the period of 1952 through 1954, when he served in the National Guard.  In this regard, a July 1957 VA Form 3101 indicates that the Veteran had prior service in the National Guard; however, the dates of service were not noted.  The record demonstrates that the AOJ submitted a request for the Veteran's separation examination dated in 1954 pertaining to his National Guard Service to the National Archives Records Administration (NARA) in December 2011; however, NARA did not respond.  The record also reflects that the AOJ submitted a request for all service treatment records pertaining to the Veteran in "the line of duty" to the National Personnel Records Center (NPRC) in June 2012.  In a July 2012 response, the NPRC indicated that the request could not be fulfilled and that it should be resubmitted using request code "S02."  

The Board finds that the AOJ has not fully assisted the Veteran in the development of his case, as there is no indication that the AOJ attempted to resubmit the aforementioned request code or verify the claimed additional service.  Accordingly, the AOJ must complete the aforementioned development and attempt to obtain the Veteran's complete service treatment records for all verified periods of service.  

In addition, throughout the record the Veteran reported that during active service in 1955 his unit was sent to Nome, Alaska, to build an airstrip.  He stated that at such time, he refueled a Herman-Nelson heater, and it blew up in his face.  The Veteran indicated that he was admitted to a civilian hospital in Nome, Alaska for a period of three weeks.  As the aforementioned private treatment records are potentially relevant to the claims, further development to obtain these records is in order.  38 C.F.R. § 3.159 (c)(1) (2017). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should attempt to verify the Veteran's service, to include his claimed service in the Hawaii National Guard from 1952 through 1954.

2.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims, to include complete service treatment records for all periods of verified service, as well as private treatment records dated in 1955 from the civilian hospital located in Nome, Alaska, identified by the Veteran.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


